          Case 3:16-cv-00436-RCJ-WGC Document 131 Filed 12/29/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8

 9
     THE BANK OF NEW YORK MELLON FKA )                  Case No.: 3:16-CV-00436-RCJ-WGC
10   THE BANK OF NEW YORK AS TRUSTEE )
                                        )
     FOR THE CERTIFICATEHOLDERS         )
11   CWALT, INC. ALTERNATIVE LOAN       )
     TRUST 2005-3CB MORTGAGE PASS-      )               ORDER SETTING CALENDAR CALL
12
     THROUGH CERTIFICATES, SERIES 2005- )               VIA ZOOM VIDEO
13   3CB,                               )
                                        )               Zoom Calendar Call:   January 11, 2021
                                        )               Zoom Conference Time: 10:00 A.M.(PDT)
14
                       Plaintiff,       )
15                                      )
     vs.                                )
16                                      )
                                        )
     HIGHLAND RANCH HOMEOWNERS          )
17
     ASSOCIATION, et al.,               )
18                                      )
                       Defendants.      )
19                                      )

20

21          Plaintiff filed a Notice of Settlement (ECF No. 129) with the Court on September 25,
22   2020. The settling parties provided notice to the Court that they reached a confidential
23
     settlement resolution and anticipated that the performance of the terms of the settlement would
24
     be completed within ninety (90) days of the date of the notice. To date, the parties have not filed
25

26   dismissal documents in accordance with the notice or requested an extension of time in which to

27   submit the dismissal documents beyond December 24, 2020. Accordingly,
28



                                                         1
          Case 3:16-cv-00436-RCJ-WGC Document 131 Filed 12/29/20 Page 2 of 3



 1          IT IS HEREBY ORDERED that Calendar Call via Zoom Video is set for 10:00 A.M.
 2
     (PDT), Monday, January 11, 2021.
 3
            IT IS FURTHER ORDERED that the parties are directed to contact the courtroom
 4

 5
     deputy Lesa Ettinger (Lesa_Ettinger@nvd.uscourts.gov or 775-686-5833) by Noon, Tuesday,

 6   January 5, 2021, to provide her the e-mail address of each counsel, party and/or representative
 7   attending the hearing.
 8
            IT IS FURTHER ORDERED that the following Video Conference Instructions be
 9
     adhered to as follows:
10

11          INSTRUCTIONS FOR VIDEO CONFERENCE HEARING:

12          Instructions to the scheduled hearings will be sent via email ONE (1) day prior to the
13
     hearing to the participants email provided to the Court.
14
            1. Log on to the call ten (10) minutes prior to the hearing time.
15
            2. Mute your sound prior to entering the hearing.
16

17          3. Do not talk over one another.
18          4. State your name prior to speaking for the record.
19
            5. Do not have others in the video screen or moving in the background.
20
            6. No recording of the hearing.
21

22          7. No forwarding of any video conference invitations.

23          8. Unauthorized users on the video conference will be removed.
24
            IT IS FURTHER ORDERED that the Public may access and listen to the Hearing as
25
     follows: Public telephonic participants shall call AT&T no later than five (5) minutes prior to the
26
     hearing at 1 (888) 675-2535. Access Code is 2900398 Security Code 011121.
27

28



                                                          2
          Case 3:16-cv-00436-RCJ-WGC Document 131 Filed 12/29/20 Page 3 of 3



 1          IT IS FURTHER ORDERED that persons granted remote access to proceedings are
 2
     reminded of the general prohibition against photographing, recording, and rebroadcasting of
 3
     court proceedings. Violation of these prohibitions may result in sanctions, including removal of
 4

 5
     court issued media credentials, restricted entry to future hearings, denial of entry to future

 6   hearings or any other sanctions deemed necessary by the court.
 7           IT IS SO ORDERED.
 8
                                                        Dated this 29th day of December, 2020.
 9

10

11                                                      ROBERT C. JONES
                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                           3
